Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This Court finds that this claim is for damages sustained by the Claimant to his motor vehicle and loss of certain of his personal belongings when said vehicle and personal belongings were stolen by escapees from the Illinois Youth Center, St. Charles, Illinois. The motor vehicle and personal belongings in question were stolen by Ronnie New and Ruben Little. Damages to Claimant’s vehicle and the loss of personal belongings have been estimated at $300.00, as substantiated by exhibits attached to Claimant’s complaint. It is hereby ordered that the sum of Three Hundred Dollars ($300.00) be awarded to Claimant in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.